DETAILED ACTION
This Non-Final action is responsive to communications: 08/25/2022.
Applicant amended claim 1, cancelled claims 5-8. Claims 1-4 are pending. Claim 1 is independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  08/25/2022 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for -
a) omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
b) omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted elements and steps are illustrated in the following: 
Claim 1. A semiconductor memory device, comprising: 
a memory cell comprising a switching element and a resistance change element; (Missing elements: GBL, LBL, LSL, GSL, . See e.g. instant application Fig. 27, Fig. 36: memory cell connected via GBL, LBL, LSL, GSL to preamplifier/ amplifier is missing)
a preamplifier coupled to the memory cell; and
an amplifier coupled to the preamplifier,
wherein:
the preamplifier includes:
a first circuit that supplies a constant current to the memory cell for an amount of time; 
a second circuit that applies a constant voltage to the memory cell for an amount of time, 
the first circuit and the second circuit are coupled to the memory cell in parallel, and
 the semiconductor memory device places the memory cell from an OFF state to an ON state by applying, while applying a first current to the memory cell by the first circuit, a first voltage to the memory cell by the second circuit, and 
( Missing elements: controller details, control signals used for controlling the biasing scheme.
Missing steps: see e.g. Fig. 37: events at T1, T2, T3, T4 required for complete biasing picture are missing. Similarly, required events associated with Fig. 16, Fig. 22, Fig. 26 are also missing. Biasing scheme is meaningless and incomplete without all the required events.
See for example, page 63-64 of spec and Fig. 37 describes condition for cell being in off state and then on state and application of voltage and current. A complete picture of the biasing scheme describing the invention is missing from the claim) 
performs readout on the memory cell in the ON state by the first current. (Missing steps: see page 64 and steps of voltage transfer top the node).
 	Further claims also lack essential structural cooperative relationships of elements (see application Figures 27-37), such omission amounting to a gap between the necessary structural connections. In the particular context, It is essential that there is interdependency between the elements of the claimed device or that all the elements be captured in claims, since they operate concurrently toward the desired result. The various elements high lighted function simultaneously, are directly functionally related, directly inter-cooperate.
Per MPEP 2172.01 , if a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). 
Further, regarding claim 1 's last clause is indefinite because it is unclear how the storage element yield the particular switching behavior using a complete biasing scheme. Definiteness of this application's claim language is determined, not in a vacuum, but in light of: (A) applicant's originally filed disclosure; (B) the prior art; and (C) the claim interpretation as understood by persons skilled in the memory art. See MPEP 2173.02(11).
Claim 2. The semiconductor memory device according to claim 1, wherein the second circuit stops applying the first voltage before the readout is performed.
( Missing elements: controller, associated transistor switches
Missing steps: see e.g. Fig. 37: required events are missing)
Claim 3. The semiconductor memory device according to claim 1, wherein an applying time of the first voltage is shorter than a supplying time of the first current.
( Missing elements: controller, associated transistor switches
Missing steps: see e.g. Fig. 37: required events are missing)
Claim 4. The semiconductor memory device according to claim 1, wherein the first circuit repeats generation of the first current when it is determined that the memory cell is not in the ON state.
( Missing elements: controller, associated transistor switches
Missing steps: see e.g. Fig. 37: required events are missing)


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJINO et al. (US 2018/0277188 A1). 
Regarding independent claim 1, Fujino teaches a semiconductor memory device (para [0068]: “memory device”, see Fig. 1-4 for memory device, and Fig. 1-Fig. 30 for illustrated components and functionality. See Examiner’s markup of Fujino figure 9), comprising:
 a memory cell (Fig. 3: MC) comprising a switching element (Fig. 3: Tr) and a resistance change element (Fig. 3: MTJ, see Fig. 24: MC); 
a preamplifier (Fig. 3: 110 “preamplifier”) coupled to the memory cell (Fig. 4: MC); and
an amplifier (Fig. 3: SA) coupled to the preamplifier (Fig. 3: 110),
wherein:
the preamplifier includes:

    PNG
    media_image1.png
    701
    641
    media_image1.png
    Greyscale

a first circuit (e.g. Fig. 9: M1 and it’s power supply source. See Annotated Fig. 9: 1st circuit) that supplies a constant current (Fig. 9: I_cell_1st supplied by diode connected, constant current transistor M1 and it’s power supply source) to the memory cell (e.g. Fig. 9: MC) for an amount of time (during portion of operation Fig. 8: T0-T1); and
a second circuit (Fig. 9: V2nd/C2/SW2B/SW2P. See Annotated Fig. 9: 2nd circuit) that applies a constant voltage to the memory cell for an amount of time (Fig. 9: V2nd is applied to node N1 during portion of operation Fig. 8: T0-T1 since SW2P/SW2B are turned on. See illustrated circuit configuration in Fig. 18),  
the first circuit and the second circuit are coupled to the memory cell in parallel (Fig. 9: 1st circuit and 2nd circuit are connected to node N1 in parallel), and
the semiconductor memory device places the memory cell from an off state to an ON state (Fig. 9: OFF to ON state during first read operation, see Fig. 8: T0-T1) by applying, while applying a first current to the memory cell by the first circuit (Fig. 9:  Icell_1st constant current), a first voltage (Fig. 9: V2nd) to the memory cell by the second circuit (Fig. 9: V2nd/C2/SW2P/SW2B), and  
performs readout (Fig. 9: first read, T0-T1) on the memory cell in the ON state by the first current (Fig. 9: Icell_1st).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection (using different embodiment of prior art)  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s arguments with respect to claim(s) 1-4 have been considered but are primarily moot because the new illustrated rejection formulated using second  embodiment  of Fujino. See new formulated rejection.
In general, Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive applicant has not provided sufficient reasons and has not considered prior art in it’s entirety.  Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825